 

 

 

 

 

 

 

 

 

 

Case 3:20-cv-30171-MGM Document1 Filed 11/02/20 Page 1 of 6
Pro Se 1 . 69/16) Complaint for a Civil Case _ —_ ___
UNITED STATES DISTRICT COURT.
for the | .
District of Massachusttts
Khalid Drihmi, Abdel Drinmi Massachusetts citizen ) Case No.
. (to be filled in by the Clerk's Office)
Plaintiffis) ) ‘
(Write the fill name of each plaintiff who is filing this complaint. 4.
Uf the names of all the plaintiffs cannot fit in the space above, ) Jury (Trial: (check one) L Yes [V}No
please write "see attached" in the space and attach an additional )
page with the full list of names.) mo ) nS OO
-V- ) of Ss 2
ar Fao
Little Ceasars Enterprises INC. ) ag 3S nl
) Ox 1 om
) os * AF
© w
) Tp ay m
Defendant(s) ) £3 = OO
(Write the full name of each defendant who is being sued. If the 2 Sc a
names of all the defendants cannot fit in the space above, please ) : 4 on Oo
write “see attached” in the space and attach an additional page ) Ov fq
with the full list af names.)
COMPLAINT FOR A CIVIL CASE
I, The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name Khalid Drihmi and Abdel Drihmi
Street Address 22 Sorrento Street
City and County Springfield, Hampden
State and Zip Code Massachusetts
Telephone Number 413-310-6252
E-mail Address Kdrihmi@yahoo.gom

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
orporation. For an individual defendant,

individual, a government agency, an organization, or a ¢
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

 
Case 3:20-cv-30171-MGM Document1 Filed 11/02/20 Page 2 of 6

2. Provide the correct civil action number of your case on both the document and
the front of the envelope in which it is enclosed.

3. Sign all documents you file with the court. Place the words "PRO SE" after your
name. Place your address and telephone number on all documents.

The Customer Services Section of the United States District Court Clerk's Office in Boston is located in

Suite 2300, United States Courthouse, 1 Courthouse Way, Boston, MA 02210. Office hours are 8:30 A.M. to

5:00 P.M., Monday through Friday.

If you are located in the Worcester or Springfield area you may contact one of the divisional offices as

indicated below:

 

United States District Court United States District Court
Donohue Federal Building Federal Building & Courthouse
595 Main Street - Room 502 1550 Main Street
Worcester, MA 01608 Springfield, MA 01103
(§08) 929-9900 (413) 785-0015

Step by Step

Revised June 9, 2017 - U.S.D.C. - Massachusetts Page 9
Case 3:20-cv-30171-MGM Document 1

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

Filed 11/02/20 Page 3 of 6

 

 

 

 

 

 

 

Name Little Ceasars Enterprise INC.
Job or Title (if own) Franchisor

Street Address 2211 Woodward Avenue

City and County Detroit

State and Zip Code Michigan, 48201

Telephone Number 313-371-6415

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if k1own)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

 

Page 2 of 5
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

I.

Case 3:20-cv-30171-MGM Document1 Filed 11/02/20 Page 4 of 6

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[" ]Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
Conspiracy, fraud, and discrimination

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Khalid and Abdel Drihmi , iS a citizen of the
State of (name) Massachusetts

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , Is incorporated

 

under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

The defendant, (name) ° , iS a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 3:20-cv-30171-MGM Document1 Filed 11/02/20 Page 5 of 6

 

 

 

Pro Se i Rev. 09/16) Complaint for a Civil Case
b. If the defendant is a corporation

The defendant, (name) Little ceasars Corporation INC. , is incorporated under

the laws of the State of (zame) Michigan , and has its

 

principal place of business in the State|of (name) Michigan
Or is incorporated under the laws of (fareign nation) ;

and has its principal place of business in (name)

 

(f more than one defendant is named in the cela attach an additional page providing the
same information for each additional defendart.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

We lost four frachise locations that are worth more than 2.5 millions dollars.

 

Statement of Claim

  
   
 

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Khatid Drihmi and Abde! Drihmi, owned four stores. Three located in conneticut and the other one in
Massachusetts. The Defendant employed unfair and deceptive business practicess, resulting in fraud, religions
and national discrimination. Defendants conduct resulted in the unfair and itlegal loss of the Plaintiffs’ property

( franchise) and loss of income totalling in excess of 2.5 Million dollars.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Plaintiffs seek recovery of the Plaintiffs’ investment in the franchise of over 2.5 Million dollars including franchise
fee, leases, eqipment and other business cost.

Page 4 of 5
Case 3:20-cv-30171-MGM Document1 Filed 11/02/20 Page 6 of 6

Pro Se 1 Rev. 09/ 16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing:

10/27/2020

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Khatid-_Dfihmi

—_,
f .

Abdel Drihm)”

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
